


Exhibit 10.1.1

 

AMENDMENT NO. 1

TO THE

AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

OF

GREAT LAKES GAS TRANSMISSION LIMITED PARTNERSHIP

 

This Amendment No. 1 (this “Amendment”) to the Amended and Restated Agreement of
Limited Partnership (as amended, the “Partnership Agreement”) of Great Lakes Gas
Transmission Limited Partnership (the “Partnership”) dated February 22, 2007 is
hereby adopted by TransCanada GL, Inc., a Delaware corporation and a general
partner of the Partnership (“TransCanada GP”), TC GL Intermediate Limited
Partnership, a Delaware limited partnership and a general partner of the
Partnership (“TCGL GP”), and Great Lakes Gas Transmission Company, a Delaware
corporation and the limited partner of the Partnership (“GLGT” and together with
TransCanada GP and TCGL GP, the “Partners”).

 

WITNESSETH THAT:

 

WHEREAS, the Partners deem it desirable and in the best interests of the
Partnership to amend certain provisions of the Partnership Agreement to be
effective as of October 25, 2010.

 

NOW, THEREFORE, BE IT RESOLVED, that the Partners hereby amend the Partnership
Agreement as follows:

 

Section 1.  Amendments.

 

(a)                                  The first sentence of Section 6.2(a) of the
Partnership Agreement is hereby amended and restated as follows:

 

“6.2         Management Committee.  (a)  The General Partners hereby designate a
Management Committee to consist of up to six individual members, as determined
by the General Partners from time to time; half of the members shall be
designated by TCGL GP (the “TCGL Committee Members”) and the other half of the
members shall be designated by TransCanada GP (the “TransCanada Committee
Members”) (the TCGL Committee Members and the TransCanada Committee Members are
sometimes hereinafter referred to as the “Committee Members”).”

 

(b)                                 The first sentence of Section 6.2(d) of the
Partnership Agreement is hereby amended and restated as follows:

 

“(d)         The General Partners hereby designate an Executive Committee, which
shall consist of the following members:  one TCGL Committee Member, one
TransCanada Committee Member and the President of the Partnership, who shall be
a non-voting member of the Executive Committee and shall provide assistance to
the other members; provided, that, the President of the Partnership may also be
the TCGL Committee Member or TransCanada Committee Member, as applicable, who is
designated to serve on the Executive Committee.”

 

Section 2.  General Authority.  The appropriate officers of the Partners are
hereby authorized to make such further clarifying and conforming changes to the
Partnership Agreement as they deem necessary or appropriate, and to interpret
the Partnership Agreement, to give effect to the intent and purpose of this
Amendment.

 

Section 3.  Ratification of Partnership Agreement.  Except as expressly modified
and amended herein, all of the terms and conditions of the Partnership Agreement
shall remain in full force and effect.

 

--------------------------------------------------------------------------------


 

Section 4.  Governing Law.  This Amendment No. 1 shall be governed by and
interpreted in accordance with the laws of the State of Delaware without regard
to the principles of conflicts of laws.

 

IN WITNESS WHEREOF, the Partners have executed this Amendment as of October 25,
2010.

 

TC GL INTERMEDIATE LIMITED

 

 

PARTNERSHIP, by its General Partner

 

TRANSCANADA GL, INC.

TC PipeLines GP, Inc.

 

 

 

 

 

By:

/s/ Steven D. Becker

 

By:

/s/ Lee G. Hobbs

 

Steven D. Becker, President

 

 

Lee G. Hobbs, President

 

 

 

 

 

 

By:

/s/ Stephanie E. Wilson

 

By:

/s/Dean C. Patry

 

Stephanie E. Wilson, Vice President

 

 

Dean C. Patry, Vice President

 

Commercial

 

 

 

 

 

 

 

 

GREAT LAKES GAS TRANSMISSION

 

 

COMPANY

 

 

 

 

 

By:

/s/ Lee G. Hobbs

 

 

 

Lee G. Hobbs, President

 

 

 

 

 

 

 

 

By:

/s/ Dean C. Patry

 

 

 

Dean C. Patry, Vice President

 

 

 

--------------------------------------------------------------------------------
